Citation Nr: 1037483	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  03-33 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for chronic headaches 
to include migraines and vascular headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to August 1971.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  This appeal was remanded for additional development 
in September 2004, April 2009, and June 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

This claim has been remanded by the Board two times for proper 
notice under Kent, yet the RO/AMC has failed to provide such 
notice.  The Veteran's claim was originally denied in September 
1971 because the RO found that his headaches pre-existed service 
and were not permanently aggravated in service.

The notice sent in September 2009, following the June 2009 
remand, did explain the definition of new and material evidence.  
However, it failed to explain why the Veteran's claim was 
originally denied in September 1971 and what evidence he needs to 
submit in order to have his claim reopened.  Instead, the Veteran 
was advised regarding a separate clear and unmistakable error 
(CUE) claim which also related to the September 1971 decision.  
He was told that his claim was previously denied because there 
was no clear and unmistakable error in the September 1971 
decision and that it was denied in December 2002 because there 
was no new and material evidence.  The CUE claim is completely 
separate from the new and material evidence claim which is at 
issue herein, and not currently on appeal.  

The Veteran should be advised that his claim for service 
connection for headaches was originally denied in September 1971 
because the RO found that his headaches pre-existed service and 
were not permanently aggravated in service.  He should be advised 
that, in order to have his claim reopened, he must submit new and 
material evidence which shows that his headaches (a) did not pre-
exist service or (b) were permanently aggravated beyond the 
natural progression of the disease in service.  He may provide 
evidence like statements from physicians who treated him before 
service, and after service for headaches, or opinions from 
medical experts (like a doctor) who has reviewed the record and 
has an opinion of whether a headache disorder was permanently 
aggravated beyond the natural progression of the disease by 
service experiences.  

This is the third time that the Board has remanded this claim for 
this type of notice.  The Board errs as a matter of law when it 
fails to ensure compliance with its remand orders, and further 
remand is mandated if it does not.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice must be 
provided to the Veteran, including a 
description of the provisions of the VCAA, 
notice of the evidence required to 
substantiate the claim, and notice of the 
Veteran's responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
Veteran is responsible to obtain and what 
evidence VA will obtain.

The Veteran should be advised that his 
claim for service connection for headaches 
was originally denied in September 1971 
because the RO found that his headaches 
pre-existed service and were not 
permanently aggravated in service.  He 
should be advised that, in order to have 
his claim reopened, he must submit new and 
material evidence which shows that his 
headaches (a) did not pre-exist service or 
(b) were permanently aggravated beyond the 
natural progression of the disease in 
service.  He should be advised as to the 
definitions of new and material evidence.

2.  The letter described above should be 
reviewed by at least two RO/AMC employees 
to insure its adequacy before it is sent 
out.  Notations from each employee to the 
effect that the letter was reviewed should 
be included in the claims file.

3.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


